ORDER

PER CURIAM.
Defendant appeals after his conviction by a jury of one count of first degree robbery, § 569.020, RSMo 1994. The court sentenced him as a prior and persistent offender to a prison term of twenty-five years. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).